Citation Nr: 1712942	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  04-40 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial rating for gouty arthritis, rated as 20 percent disabling prior to June 9, 2014 and 40 percent disabling thereafter. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to October 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for gouty arthritis with an initial 20 percent evaluation assigned effective November 1, 2003.  

In April 2011, the Veteran testified at a hearing held before a Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is associated with the claims file.  In December 2015, the Veteran was informed that the VLJ who had presided at the hearing was no longer employed by the Board, and he was offered an opportunity for a new hearing.  The Veteran has not responded to the offer, and is therefore presumed to not desire a new hearing. 

In October 2012, following an August 2011 remand, the Board denied entitlement to an evaluation for gouty arthritis in excess of 20 percent.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court), which in July 2013, on the basis of a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the matter for further appellate consideration.

The Board in turn remanded the claim for an increased rating to the Agency of Original Jurisdiction (AOJ) for additional development in January 2014 and January 2015.  During the processing of the first of those remands the AOJ granted an increased 40 percent rating for gouty arthritis, effective from June 9, 2014.  The appeal returned to the Board and in March 2016 the claim for an increased rating for gout was remanded along with an inferred claim for entitlement to TDIU.  The case has now returned to the Board for further appellate action. 
In its March 2016 remand, the Board also referred the issue of clear and unmistakable error (CUE) in a September 2005 rating decision to the AOJ for appropriate action.  The Board noted that the assignment of a separate 10 percent rating for left elbow gout was in conflict with the previous rating of gout as a specific disease and not through individual joint ratings.  In response, the AOJ issued a September 2016 rating decision recharacterizing the service-connected gouty arthritis to include the left elbow in the single 40 percent evaluation.  The AOJ noted that this action was taken to correct the error of establishing a separate evaluation for gouty arthritis of the left elbow when a single rating for gouty arthritis as an active process was in effect.  The AOJ also noted that this action did not constitute a severance of service connection; rather, it was the correction of a previous error and did not result in a change to the Veteran's combined disability evaluation or amount of compensation.  

In a January 2017 correspondence, the Veteran alleged CUE in an October 2014 rating decision assigning an effective date of June 9, 2014 for the award of an increased 40 percent evaluation for service-connected gouty arthritis.  The Board finds the Veteran has not filed a valid CUE claim as the effective date of the increased rating is part of the current appeal before the Board and is addressed in this decision.  Although the 40 percent evaluation and June 9, 2014 effective date for gouty arthritis was assigned in an October 2014 rating decision, the March 2004 rating decision initially awarding service connection for gout serves as the basis for the current appeal.  As the March 2004 rating decision is currently on appeal, it is not final and the Veteran has not filed a valid CUE claim.  See 38 C.F.R. § 3.105(a) ("Previous determinations which are final and binding...will be accepted as correct in the absence of clear and unmistakable error.").  


FINDINGS OF FACT

1.  Prior to April 22, 2013, the Veteran's gouty arthritis manifested as an active process without chronic residuals and most nearly approximated one or two exacerbations a year in a well-established diagnosis.  

2.  From April 22, 2013, the Veteran's gouty arthritis manifests as an active process without chronic residuals and most nearly approximates symptom combinations productive of a definite impairment to health requiring an increase in medication with nonincapacitating episodes occurring four or more times a year and no increase in the number of incapacitating episodes.  

3.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  Prior to April 22, 2013, the criteria for an initial rating higher than 20 percent for gouty arthritis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017 (2016).

2.  From April 22, 2013, the criteria for a rating of 40 percent, but not higher, for gouty arthritis are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017.

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the Board's remand orders.  In response to the Board's remands, updated records of VA medical treatment were associated with the claims file, the Veteran's employment personnel records were obtained, and VA examinations were provided in September 2011, June 2014, and May 2015.  The Board's January 2014 remand ordered that the Veteran's gouty arthritis should be examined twice: during a period of acute exacerbation and during a period of normal functioning.  VA attempted to comply with the Board's remand order, but a May 2014 email from the examination scheduling facility states that examinations must be scheduled three weeks in advance and the facility had no ability to perform walk-in examinations when the Veteran was experiencing an acute flare of symptoms.  As a result, the Veteran was notified in a May 2015 letter that he should report to his VA provider for an evaluation during an acute gout flare to ensure his disability was properly rated.  The Board further notes that similar advice was provided by the Veteran's VA rheumatologist in September 2005, when he was told to contact the clinic and/or seek treatment during an acute flare of gout symptoms.  The Board finds that VA has complied with the remand instructions to the extent possible and further efforts to obtain an examination during a flare of the Veteran's gout symptoms would prove fruitless and merely result in a delay in the disposition of the Veteran's claims.  The claims were readjudicated in a September 2016 supplemental statement of the case (SSOC) and VA has complied with the Board's remand instructions and the duties to notify and assist.  


Increased Rating Claim

Service connection for gouty arthritis was awarded in the March 2004 rating decision on appeal with an initial 20 percent rating assigned effective November 1, 2003.  In an October 2014 rating decision, an increased 40 percent evaluation was granted for gouty arthritis effective June 9, 2014.  The Veteran contends that an increased rating is warranted for gouty arthritis as the condition is productive of incapacitating flare-ups that cause severe impairment to his health and ability to work.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's gouty arthritis of the lower extremities is rated as 20 percent disabling prior to June 9, 2014 and 40 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which provides that gouty arthritis should be rated under Diagnostic Code 5002.  This diagnostic code provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2016). 

The Veteran's gouty arthritis is currently rated as an active process.  A 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002. 

Gouty arthritis may also be rated based on its chronic residuals.  Diagnostic Code 5002 permits evaluation based on limitation of motion or favorable or unfavorable ankylosis of specific joints affected, consistent with applicable rating criteria. Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the Code provides that the rating for active-process gouty arthritis cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

As a preliminary matter, the Board finds that rating the Veteran's gouty arthritis as an active process under Diagnostic Code 5002 is appropriate.  The Veteran has experienced acute flares of gout throughout the claims period and laboratory testing has consistently shown increased uric acid levels.  He requires continuous medication to control his gout symptoms which affect the bilateral toes, ankles, knees, and left elbow.  There is also no competent evidence of chronic residuals associated with the Veteran's gout.  VA examinations conducted in February 2005, November 2008, September 2011, June 2014, and May 2015 are negative for any chronic residuals associated with the Veteran's gout.  Additionally, X-rays of the affected joints dated throughout the claims period have not demonstrated joint changes associated with gouty arthritis.  The Veteran manifests osteoarthritis of the joints affected by gout, but a VA orthopaedic surgeon opined in an August 2012 report that the arthritic changes shown on the Veteran's X-rays are not due to gout.  Although the March 2004 rating decision on appeal characterized the Veteran's gout as "not currently active," and the June 2014 VA examiner made a similar finding, these statements clearly refer to the absence of symptomatology when the Veteran is between exacerbations of gout.  The competent medical evidence of record, including the August 2012 VA medical opinion and the findings of the VA examiners, establishes that the Veteran's gouty arthritis is asymptomatic between attacks and does not manifest chronic residuals, to include limitation of joint function and impairment to the Veteran's activities.  As the Veteran continues to experience gout attacks, manifests elevated uric acid levels, and does not have any chronic residuals of gout, the Board finds that the Veteran's gouty arthritis is correctly rated as an active process under Diagnostic Code 5002.  

After review of the evidence, the Board finds that a 40 percent rating for the Veteran's gout as an active process is warranted from April 22, 2013.  Prior to this date, the current 20 percent rating is appropriate as the Veteran's gouty arthritis did not most nearly approximate the criteria associated with an increased rating, to include symptom combinations productive of definite impairment of health or incapacitating exacerbations occurring three or more times a year.  In fact, the competent evidence establishes that the Veteran experienced very few incapacitating exacerbations of gout during this period; instead, his condition manifested multiple minor flares of symptoms that were well-controlled with medication.  

During the period prior to April 22, 2013, the Veteran's gouty arthritis manifested minor flares of symptoms that were not incapacitating with severe incapacitating attacks occurring only once or twice a year.  The Board acknowledges that Diagnostic Code 5002 does not provide a definition for an "incapacitating episode."  However, under the same regulation governing the evaluation of musculoskeletal disabilities, 38 C.F.R. § 4.71a, an "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The Board will adopt the same definition here. 

In the instant case, the evidence establishes that the Veteran experienced one or two incapacitating exacerbations, as defined by VA regulations, of gouty arthritis per year during the period prior to April 22, 2013.  Medical records establish that the Veteran experienced regular severe attacks of gout during active duty service until he was prescribed daily medication, at which time his condition improved and his gout was more controlled.  Despite reporting various joint pains due to gout on the June 2003 retirement report of medical history, the Veteran still described himself as in good health, and the August 2003 VA examiner diagnosed gouty arthritis of the bilateral metatarsophalangeal joints with minor areas of involvement including the ankles and knees.  Treatment records from the Veteran's VA primary care and rheumatologists during this period establish that he experienced recurring minor flares of gout pain approximately every two months that were well-controlled with medication.  The Veteran reported during the February 2005 VA examination that his attacks had grown milder since he was placed on allopurinol three years earlier, and he did not experience any incapacitating episodes during the last 12 months.  During a September 2005 VA rheumatology evaluation, the Veteran reported having one "real acute" attack of gout per year with more frequent mild attacks.  A similar history was given during the September 2011 VA examination when the Veteran stated that he had one severe attack of gout per year that left him unable to work with milder attacks occurring approximately five times a year.  VA treatment records document incapacitating attacks of gout in February 2004 (based on the Veteran's reports prior to establishing VA primary care), March 2010, October 2010, and December 2012, at which times the Veteran requested a letter excusing him from work.  These findings clearly do not most nearly approximate incapacitating episodes occurring three or more times a year as noted in the criteria associated with a 40 percent evaluation under Diagnostic Code 5002.  

The Board also finds that the Veteran's gout did not most nearly approximate the other criteria associated with an increased rating during the period prior to April 22, 2013, i.e., he did not manifest symptoms of gout that were productive of a definite impairment of health.  Upon VA examinations in August 2003, November 2008, and September 2011, the Veteran reported that his gout attacks caused pain, heat, and swelling in the affected joints along with limitation of function.  He did not experience any symptoms or loss of function between attacks and worked full time throughout the claims period until December 2012 when he retired from his position as a customs and border inspector.  The Veteran's gout was consistently described by his treating physicians as well-controlled during this period and the Veteran reported to the September 2011 VA examiner that he was able to work during minor flares of gout symptoms.  The competent medical evidence therefore does not indicate that the Veteran had any definite impairment to health due to gout pain prior to April 22, 2013.  

The Board has also considered the Veteran's lay statements and testimony during this period.  The Veteran testified in April 2011 that he experienced five to six incapacitating episodes of gout symptoms in a year that required him to obtain a doctor's letter excusing him from work.  He also reported experiencing symptoms of swelling, hot joints, extreme pain, and difficulty walking.  The Veteran is certainly competent to describe the symptoms he experiences and to estimate the number of times in a year his gout rendered him incapacitated, but the number of incapacitating flare-ups of gout reported by the Veteran is not consistent with the contents of his treatment records and the findings of the VA examiners.  Although the Board does not doubt that the Veteran experiences flare-ups of pain due to gout, as noted above, the instances in which he was incapacitated or was unable to walk or ambulate do not amount to more than two per year, as evidenced by the competent medical evidence.  Furthermore, the Veteran himself reported to the September 2011 VA examiner that he experienced incapacitating episodes that required him to miss work only once per year.  The Board finds that the contents of the medical records, including the Veteran's statements to his treating and examining physicians, are more probative than the lay statements provided in support of his claim.  The medical records contain objective findings based on testing and observation performed by medical professionals, and the Veteran's statements to his health care providers were provided in the context of receiving contemporaneous medical care and were not given to support a claim for disability compensation.  Thus, the Board finds that the contents of the medical records are more probative regarding the severity of the Veteran's gout during this period and a rating in excess of 20 percent is not warranted prior to April 22, 2013.  

Turning to the period beginning April 22, 2013, a rating of 40 percent, but not higher, is warranted for the Veteran's gouty arthritis.  On this date, the Veteran's VA rheumatologist characterized the Veteran's attacks of gout occurring every two to three months as "quite frequent" and noted that his uric acid was elevated despite his daily medication.  The rheumatologist recommended that the Veteran increase his medication dosage and this change was made by the Veteran with a resulting drop in uric acid noted during laboratory testing in August 2013.  Although the Veteran did not manifest an actual increase in the number of incapacitating episodes or minor flares of gout in April 2013, the competent medical evidence establishes that an increase in medication was necessary to maintain control of the Veteran's symptoms from this date.  

A rating in excess of 40 percent is not warranted during the period from April 22, 2013.  There is no evidence indicating that the Veteran experienced weight loss or anemia due to gout and the June 2014 and May 2015 VA examiners specifically found that these manifestations of the disability were not present.  The Veteran also clearly did not experience incapacitating exacerbations of gout numbering four a year or a lesser number over prolonged periods.  VA treatment records show that the Veteran reported to his treating doctors having gout flares in February 2015 (at which time he called VA for a medication refill), and in June 2015 when the Veteran reported having dietary indiscretions during a three week golfing trip to the Philippines.  In December 2016, while receiving treatment for right lateral epicondylitis, the Veteran reported experiencing a gout flare-up two months ago.  The severity of these gout exacerbations is not indicated in the record, but even assuming they were incapacitating exacerbations, the Veteran did not manifest four or more per year or prolonged attacks of incapacitating symptoms.  

Results of VA examinations performed during this period also do not support the assignment of an increased rating.  The June 2014 VA examiner specifically found that the Veteran did not have incapacitating episodes of gout pain, but rather had four or more not incapacitating exacerbations during a 12 month period.  The same conclusion was reached by the May 2015 VA examiner who found that the Veteran did not experience incapacitating exacerbations of gout, even with consideration of the Veteran's statements that he experienced frequent attacks of gout and would have missed approximately six to seven days of work over the past year if he was not retired.  The May 2015 VA examiner's conclusion is based on the Veteran's medical treatment records, including laboratory evidence of normal uric acid levels, and the objective results of a physical examination.  The June 2014 VA examiner also noted that the Veteran provided inconsistent statements and symptoms that are not plausible regarding the history and severity of his gout flares and relevant clinical findings and treatment records did not support the history reported by the Veteran. As discussed above, the Board finds that the Veteran's statements provided in the context of medical treatment are more probative than those provided to support his compensation claim.  The VA examiner's findings, the contents of the Veteran's treatment records, and the other objective medical evidence all establish that the Veteran did not experience incapacitating exacerbations of gout numbering four a year or a lesser number over prolonged periods.

There is also no severe impairment of health due to gouty arthritis as required for a rating in excess of 40 percent under Diagnostic Code 5002.  The Veteran's gout medication was again increased by his primary care physician in February 2015, but unlike the previous increase in dose, this action was unaccompanied by findings indicating a worsening of the condition and was merely used to ensure control of the Veteran's uric acid levels.  The Veteran was also able to travel extensively during this period, including multiple vacations to the Philippines.  The June 2014 and May 2015 VA examiners both found he was asymptomatic between gout exacerbations with full range of motion in affected joints, no pain, and was capable of running as a form of exercise.  Although the Veteran reported in June 2014 that he retired from full-time employment in December 2012 due to the frequency and severity of his gout attacks, he stated during a May 2016 mental health visit to the VAMC that he voluntarily resigned from his work so he could spend more time with his wife and travel.  The Veteran also reported in a June 2015 statement to VA that he was "out of action" during exacerbations of gout symptoms and was incapable of performing even the simplest of tasks.  The Veteran is competent to describe his symptoms, but given the small number of incapacitating exacerbations established by the record as a whole, the Board cannot find that the Veteran's gouty arthritis most nearly approximates severe impairment of health. 

The Board therefore finds that the Veteran's service-connected gouty arthritis warrants an initial 20 percent rating prior to April 22, 2013 and a 40 percent rating, but not higher, from that date.  These ratings are assigned under 38 C.F.R. § 4.71a and Diagnostic Codes 5017 and 5002 for gouty arthritis as an active process.  As discussed earlier, rating the Veteran's disability as an active process rather than based on chronic residuals is appropriate.  However, the parties agreed in the July 2013 JMR that the Board previously erred by not considering whether a higher rating was possible if the disability was rated based on chronic residuals.  The Board therefore reiterates that the Veteran has no chronic residuals associated with gout.  No VA examiner or treating physician has ever identified a chronic residual associated with the service-connected gout and the August 2012 VA orthopaedic surgeon's opinion report notes that gouty arthritis is consistent with normal-appearing joints and an absence of symptoms except during acute attacks.  Examination of the Veteran's joints has been normal at VA examinations conducted throughout the claims period, and while the May 2015 VA examiner was able to estimate the significantly reduced range of motion measurements experienced during a flare of gouty arthritis, these findings are not indicative of chronic residuals, but rather the active gout process.  

If the Board considers the Veteran's full and painless range of motion and full function of joints as chronic residuals, it is clear that increased ratings are also not warranted.  Diagnostic Code 5022 provides for the combination of 10 percent evaluations assigned for each major joint or group of minor joints, but only with objective evidence of limitation of motion.  There is no such objective evidence in this case indicating limitation of motion or functional loss associated with the Veteran's gout when he is not experiencing an active flare of symptoms.  The Board has considered the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in light of the Veteran's complaints of joint pain, but again, notes that the only lay or medical evidence of joint pain in this case arises in the context of the active disease process.  The criteria for rating gout as an active process contemplate exacerbations of various severity, to include flare-ups of symptoms that result in incapacitation with accompanying pain, loss of motion, and loss of function.  The Veteran's complaints of functional loss are therefore considered by the criteria currently used to rate his disability.  As such, rating the service-connected disability based on chronic residuals is not appropriate and does not result in a higher disability rating for the Veteran at any time during the claims period.   

In exceptional ratings cases an extraschedular evaluation may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's gouty arthritis.  The Veteran's disability manifests exacerbations of symptoms that are of varied severity.  During an exacerbation of symptoms, the Veteran experiences swelling, pain in the joints, loss of motion, and some loss of function.  Between the episodes of acute flare-ups, the Veteran is asymptomatic.  These manifestations are all contemplated in the rating criteria which specifically consider the number and severity of the Veteran's symptom exacerbations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities.  

The Board must also consider whether the Veteran's service-connected disabilities together render the schedular criteria inadequate given their "collective impact."  In a recent decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  The Federal Circuit's holding is meant to account for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities is nonetheless inadequately represented.  Id.

In this case, there is no competent and credible lay or medical evidence indicating the Veteran's service-connected disabilities have any collective impact making the schedular criteria inadequate for evaluating the service-connected gouty arthritis.  As discussed above, the Veteran's gout only impairs his ability to function during acute exacerbations of symptoms; otherwise, he is asymptomatic.  The record does not indicate that the Veteran manifests any other symptoms or impairment that is not considered by the applicable rating criteria.  As noted above, the schedular criteria contemplate all the Veteran's manifestations of the service-connected gouty arthritis, to include the number and type of flare-ups and their effect on his overall health.  The Veteran has also not alleged that there are any exceptional or unusual circumstances that raise the issue of an extraschedular rating.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017).  As such, there is no basis for referring this case for extraschedular consideration. 


TDIU Claim

The Veteran contends that he is unemployable due to service-connected disabilities, including gouty arthritis and sleep apnea.  In a June 2015 statement, the Veteran reported that during attacks of gouty arthritis he was "put out of action" and could not perform even the simplest of tasks due to pain and limitation of motion.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for multiple disabilities, including sleep apnea rated as 50 percent disabling, gouty arthritis rated as 40 percent disabling, and a lumbosacral strain rated as 10 percent disabling.  His combined evaluation for compensation is 70 percent from November 1, 2003, and 80 percent from April 22, 2013.  The Veteran therefore satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) during the claims period as he had one disability rated as 40 percent disabling or more and sufficient additional disability to bring the combined evaluation to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the evidence does not establish that he is unemployable due to service-connected disabilities.  The Board notes that the Veteran was employed throughout the claims period; information submitted by the Veteran in connection with his claim shows that he pursued education and training after his separation from service until March 2005, when he started working as a federal investigator with the Office of Personnel Management (OPM).  The Veteran resigned this position in May 2005 and was then employed as a customs and border inspector with the Department of Homeland Security until December 2012.  The Veteran's VA Forms 21- 8940 (Veteran's Application for Increased Compensation Based on Unemployability) submitted in May 2005 and January 2015 also show that he completed two years of  college. 

The Veteran contends that he left his positions with OPM and the Department of Homeland Security due to the severity of the functional limitations associated with his gouty arthritis and sleep apnea.  Information received from the Veteran's employers confirms that he resigned, but does not indicate that the Veteran was incapable of performing his work duties due to service-connected disability.  The Veteran reported during an August 2005 VA Agent Orange Registry Examination that he stopped working when he developed sleepy symptoms at work due to sleep apnea, but he returned to full time employment in March 2007 with the Department of Homeland Security.  Additionally, a June 2006 letter from the Veteran's primary care physician notes that the Veteran was cleared for full work duty without limitations and he had no issues related to sleep apnea which was controlled with use of his continuous positive airway pressure (CPAP) machine.  Additionally, while the record establishes that the Veteran experienced flares of gout symptoms every few months and sought doctor's excuses from work in March 2010, October 2010, and December 2012, he also stated during a September 2011 VA examination that he was normally able to work during attacks of gout if he limited his standing and walking.  While an August 2003 VA examiner opined that the Veteran was likely restricted to sedentary employment due to his gout and back pain, the September 2011 VA examiner noted that the Veteran maintained a physically active job as a customs inspector, which required he crawl under and into vehicles for inspections.  The Veteran was therefore able to maintain a physically demanding job throughout much of the claims period.  

VA treatment records also contain evidence weighing against the Veteran's claim for TDIU.  Although the Veteran reports that he resigned from his position as a customs inspector due to gouty arthritis, he told his VA mental health provider in May 2016 that he voluntarily resigned from his job so he could spend more time with his wife and travel.  His primary care physician observed that the Veteran maintained a regular exercise regime throughout the claims period, running three to four times a week and regularly golfing.  In fact, since resigning from his job, the Veteran traveled extensively on vacation and golf trips.  In September 2016, during a physical therapy appointment, the Veteran stated that he just returned from a road trip where he was able to hike daily and drive his recreational vehicle.  With respect to the Veteran's other service-connected conditions, upon VA examination in May 2015, the examiner concluded that the Veteran's service-connected lumbosacral strain and sleep apnea had no effect on his ability to work.  As discussed in more detail in the analysis above, VA examinations and medical records also establish that the Veteran's gout was productive of only one or two incapacitating exacerbations per year and did not result in severe impairment of health.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.    

With consideration of the above, the Board finds that the Veteran is not unemployable due solely to service-connected disabilities.  The Board has considered the Veteran's statements regarding the severity of his exacerbations of gouty arthritis and the effect of his service-connected disabilities on his ability to work, but finds that his statements are of reduced credibility.  The objective medical records do not support the Veteran's contentions regarding the severity of his physical limitations, and the record contains inconsistent statements from the Veteran regarding the reasons he left his job and his ability to function.  Although the Veteran states that he was unable to work due to the severity of his gouty arthritis exacerbations, the evidence establishes that after his resignation he traveled extensively, maintained an active lifestyle, and reported to his mental care provider that he chose to resign to spend more time with his family.  
The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to service-connected disabilities.  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Entitlement to an initial rating higher than 20 percent for gouty arthritis prior to April 22, 2013 is denied.

Entitlement to a rating of 40 percent, but not higher, for gouty arthritis from April 22, 2013 is granted.  

Entitlement to a TDIU is denied.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


